Citation Nr: 0028234	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-28 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease at C5-6 and C6-7.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for status post partial medial meniscectomy of the 
right knee.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from December 1975 to May 
1996.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied service connection 
for a left elbow disorder and which granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a noncompensable disability evaluation.  The 
veteran timely appealed these issues.   An August 1997 rating 
decision assigned a 10 percent evaluation to the degenerative 
disc disease of the lumbar spine.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (the Court) held that regarding a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  Consequently, 
the issue of entitlement to a disability evaluation in excess 
of 10 percent for degenerative disc disease of the lumbar 
spine is still before the Board for appellate review.  

In a December 1996 rating decision, the RO granted service 
connection for degenerative disc disease at C5-6 and C6-7 and 
service connection for status post partial medial 
meniscectomy of the right knee; 10 percent evaluations were 
assigned for each disability.  Service connection for hearing 
loss was denied.  The veteran was notified of these 
determinations in January 1997.  In a March 1997 statement, 
the veteran expressed disagreement with the disability 
evaluations assigned to the cervical spine disorder and the 
right knee disability; he also expressed disagreement with 
the denial of service connection for hearing loss.  These 
matters are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Competent medical evidence demonstrating a current 
diagnosis of a left elbow disability has not been presented.  

2.  The service-connected degenerative disc disease of the 
lumbar spine is manifested by subjective complaints of back 
pain and objective evidence of mild limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a left elbow 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a disability evaluation in excess of the 
currently assigned 10 percent for degenerative disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left elbow 
disability and entitlement to an increased disability 
evaluation for degenerative disc disease of the lumbar spine.  
For clarity's sake, the Board will separately discuss the two 
issues on appeal. 

1.  Entitlement to service connection for a left elbow 
disability

Factual Background

A July 1990 service medical record indicates that the veteran 
reported that he had struck the volar surface of his left 
elbow under the edge of a cockpit.  He reported having 
minimal tenderness and pain from this area.  There was no 
discoloration.  There was minimal swelling.  Examination 
revealed no upper arm swelling, tenderness or pain in the 
lower arm.  There was tenderness over the olecranon 
especially distally where the attachment of the superficial 
flexors of the fingers were attached.  Flexion of the fingers 
elicited pain.  There was no effusion.  Neurological 
examination was intact.  The diagnosis was mild trauma to the 
left olecranon.  Naprosyn was prescribed.  

A November 1991 electromyography study of the left arm was 
normal. 

A February 1996 report of medical history indicates that the 
veteran reported having a painful or "trick" shoulder or 
elbow.  A February 1996 retirement examination indicates that 
the examiner noted that the veteran had left elbow pain with 
flexion.  Examination of the upper extremities was normal.  
X-ray examination revealed no significant osseous 
abnormality.    

A February 1997 VA examination report reveals that the 
veteran reported having a left elbow injury in service in 
1991.  He stated that he had an old fracture diagnosed by X-
ray examination.  He stated that his left elbow was sensitive 
to the touch.  The examiner noted that there were subjective 
complaints of decreased pinprick.  Flexion of the left elbow 
was to 160 degrees.  Extension was to 180 degrees.  The 
diagnosis was subjective decrease to pinprick of the left 
elbow, not in a neurologic pattern.    

In a September 1997 statement, the veteran indicated that he 
experienced elbow pain with the application of pressure.  He 
indicated that his elbow was extremely sensitive to touch so 
that even clothing was painful when it came into contact with 
his elbow.  The veteran stated that this injury occurred when 
he was working on the flight line.  He stated that since the 
injury, sensitivity to pressure has subsided somewhat but has 
not been completely relieved.  


Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for a 
disability initially diagnosed after service when shown to be 
related to service.  38 C.F.R. § 3.303(d) (1999).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id. 

Analysis

The veteran asserts that he incurred a left elbow disability 
in service.  He contends, in essence, that he injured his 
left elbow in service and that he ahs a disability resulting 
from that injury.  

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran has submitted competent evidence of an in-service 
injury.  Service medical records show that in July 1990, he 
sought medical treatment for a left elbow injury when he 
struck his left elbow on the edge of a cockpit.  The 
diagnosis was mild trauma to the left olecranon.  The second 
prong of Caluza has been accordingly been met.   
  
With respect to the initial Caluza prong, medical evidence of 
a current disability, there is none.  The veteran has not 
submitted competent medical evidence of a current diagnosis 
of a left elbow disability.  As noted above, the February 
1996 separation examination indicates that the veteran had 
left elbow pain.  However, physical examination and X-ray 
examination revealed no significant abnormalities.  Review of 
the record further reveals that the veteran underwent a VA 
examination in February 1997.  The diagnosis was subjective 
decrease to pinprick of the left elbow, not in a neurologic 
pattern.  There were no objective findings of a left elbow 
disability.  The record is devoid of any competent medical 
evidence reflecting a current diagnosis of a left elbow 
disability.  

The Board wishes to emphasize that evidence of subjective 
complaints of pain or sensitivity in the left elbow is not 
sufficient evidence of a left elbow disability.  The Board 
notes that self-reported symptoms, such as pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Thus, the Board finds 
that the notations of left elbow pain and sensitivity in the 
February 1996 separation examination and in the February 1997 
VA examination report are not sufficient medical evidence of 
a left elbow disability.   

The veteran has asserted that he incurred a fracture to the 
left elbow in service, which was diagnosed by X-ray 
examination.  Although the veteran's statements are presumed 
to be true for the purpose of determining whether the claim 
is well grounded, see King v. Brown, 5 Vet. App. 19, 21 
(1993), a lay person such as the veteran is not competent to 
provide probative evidence as to medical matters, such as a 
clinical diagnosis based on interpretation of X-ray findings.   
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Brown, 5 Vet. App 91, 93 (1993).  Accordingly, 
the veteran's statements as to the elbow fracture are 
discounted.

To the extent that the veteran is reporting what physicians 
told him about his elbow, the Court has held that an 
appellant's accounts of statements made to him by physicians 
cannot render the claim well grounded.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).
  

The Board stresses that it is the responsibility of 
claimants, not VA, to furnish evidence of a current 
disability.  See Morton v. West, 12 Vet. App. 477, 485 
(1999): [the claimant's burden to produce evidence to render 
a claim well grounded was a "condition precedent established 
by Congress" that neither VA nor the Court was free to 
ignore].  The veteran has not submitted any medical evidence 
to support his contentions that he sustained a fracture 
during service.  The Board notes in passing that he underwent 
an X-ray examination of the left elbow in February 1996 and 
the X-ray examination did not reveal a fracture of the left 
elbow.   
    
Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506.  There is no medical evidence of record that shows that 
the veteran currently has a left elbow disorder.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, supra; see also Rabideau, supra.  

The third Caluza element, medical nexus evidence, has also 
obviously not been met.  There is no medical evidence of 
record which relates any currently claimed left elbow 
disability to the veteran's period of service.   

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992), the Court held that the failure to 
demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.  So it is in this case.

In short, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim is not well 
grounded.  Therefore, the claim is denied.   

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make his 
claim well grounded, namely medical evidence of a current 
disability and a nexus to service.     


2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine

The veteran is seeking an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine, which is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5393. 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A February 1996 Report of Medical History indicates that the 
veteran reported having low back pain since 1983.  It was 
noted that he was evaluated in October 1991 and he had low 
back pain.  The veteran indicated that he had recurrent back 
pain. 
 
A February 1997 VA examination report reveals that the 
veteran reported having low back pain which occurred once a 
year and lasted 4 to 5 days.  Examination revealed no 
postural abnormalities or fixed deformities.  Musculature of 
the back was normal.  Range of motion was forward flexion to 
60 degrees, backward extension to 20 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 20 degrees, 
rotation to the left to 70 degrees, and rotation to the right 
to 50 degrees.  There was no objective evidence of pain on 
motion.  Deep tendon reflexes of the ankles were 1+ and 
symmetrical.  Deep tendon reflexes of the knees were 2+ and 
symmetrical.  The diagnosis was subjective history of low 
back pain without objective neurological findings and with 
mild limitation of motion as described above.  A February 
1997 X-ray examination revealed degenerative disc disease at 
L2-3, L4-5 and L5-S1.  There was Grade I posterior 
spondylolisthesis of L5 on S1.  

In a July 2000 statement, the veteran stated that his low 
back disability prevented him from standing for more than one 
or two hours a day.  He indicated that his symptoms 
interfered with his normal daily work activities.  He stated 
that he had debilitating, severe attacks which occurred once 
or twice a year and lasted for several days.  He indicated 
that when he had these attacks, he had to stay flat on his 
back in a prone position and stay absolutely still.  The 
veteran indicated that he was not able to move from the 
location where the attack occurred without careful help from 
another individual.  The veteran noted that he could not walk 
or stand for several days after an episode.  Recovery to the 
walking stage took about 4 to 10 days.  The veteran stated 
that continuous standing for even a short period of time, 
such as 20 minutes, resulted in constant pain and he required 
self medication.  The veteran asserted that he was only able 
to bend to 40 degrees during the VA examination, not the 60 
degrees listed in the report. 
 
Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 

Specific schedular criteria

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (1999). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, limitation of 
lumbar spine motion will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 40 
percent disabling where severe.

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).   It should also be noted 
that use of descriptive terminology such as "moderate" by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A precedent opinion of the General Counsel of the 
Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), held 
that Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of review

Initially, the Board concludes that the veteran's claim of 
entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's initial rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).   

Since the claim of entitlement to a disability evaluation in 
excess of 10 percent for service-connected lumbar spine 
disability is well grounded, the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The veteran has been provided with a 
VA examination in February 1997, and has had a full 
opportunity to present evidence and argument in support of 
this claim.  The Board is aware of no other existing evidence 
which may be relevant to the outcome of this issue, and the 
veteran has pointed to no such evidence.   

Once the evidence as been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
for adjudicating a claim on its merits, set out in the 
paragraph immediately above, is necessarily higher.  All 
evidence, not just evidence favorable to a veteran's claim, 
must be evaluated by the Board in a merits determination.  In 
addition, while a veteran's assertions are presumed credible 
for the limited purpose of ascertaining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19, 21 (1993), 
the presumption of credibility does not extend beyond that 
predicate determination.  See, e.g. Chipego v. Brown, 4 Vet. 
App. 102, 104-105 (1993).  The Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).

Discussion

i.  Rating under Diagnostic Code 5293 

As noted above, the veteran's service-connected degenerative 
disc disease of the lumbar spine is currently rated by the RO 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 [intervertebral disc syndrome]. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's lumbar spine disability is 
more consistent with the application of Diagnostic Code 5293, 
and that diagnostic code is the most appropriate.  The 
medical evidence of record shows that the veteran has 
degenerative disc disease at L2-3, L4-5 and L5-S1.  The 
veteran's disability is manifested principally by X-ray 
findings of degenerative disc disease with symptoms such as 
limitation of motion and pain, and reported recurring 
attacks.  Such symptoms and diagnosis are completely 
consistent with the rating criteria found in Diagnostic Code 
5293.  The is no other rating code which more appropriately 
describes the veteran's disability.

In essence, Diagnostic Code 5293 contemplates the assignment 
of a 10 percent rating in cases in which mild disability is 
demonstrated; 20 percent when moderate disability exists; and 
40 and 60 percent for severe and pronounced disability, 
respectively.

The Board notes that the February 1997 VA examination report 
shows the VA examiner indicated that the veteran had "mild" 
limitation of motion of the lumbar spine.  As discussed 
above, descriptions by VA examiners or other medical 
personnel are not dispositive of an issue.  Nonetheless, the 
Board places great weight on the examiner's characterization 
of the veteran's disability, since this was done by a 
physician after a physical examination.  Moreover, with the 
exception of the mild limitation of motion, the examiner was 
unable to identify any low back pathology.

The Board has taken into consideration the veteran's 
statements to the effect that his service-connected back 
disability is more severe than has been recognized by VA 
health care personnel.  In this case, the objective medical 
evidence is at odds with the veteran's statements concerning 
the alleged severity of his disability.  As noted above, the 
February 1997 VA examination identified no objective evidence 
of neurological symptoms and no objective evidence of pain on 
motion, and other indicators such as postural abnormalities 
were normal.  Indeed, the examiner identified only mild 
limitation of motion as a symptom of the back disability.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).  In this case, the Board places greater weight on the 
objective medical evidence of record than it does on the 
veteran's self-serving statements.  The veteran's own 
descriptions of his back disability do not square with the 
physical findings of the VA examination, the description of 
such pathology as "mild" or any other objective medical 
evidence of record.

The veteran has characterized his own limitation of motion as 
more severe than that identified by the VA examiner in 
February 1997.  Indeed, the veteran contends that he was able 
to bend only to 40 degrees during the VA examination, not the 
60 degrees reported by the examiner.  However, as discussed 
above, as a lay person the veteran is not competent to render 
self-diagnoses or clinical assessments.  See Espiritu, supra.

The Board notes in passing that during the same February 1997 
VA examination, the examiner noted that the veteran's 
responses to pinprick testing of the elbow were "not in 
neurologic pattern" [i.e. the veteran's report was 
inconsistent with observed clinical findings].  Although this 
evidence is obviously not directly relevant to the back 
claim, the record appears to show misreporting of symptoms on 
the veteran's part. 
 
The Board further finds that the preponderance of the 
evidence of record is against finding that the veteran's 
lumbar spine disability is manifested by a severe disability 
with recurring attacks and intermittent relief, or by 
pronounced disability with persistent symptoms and little 
intermittent relief so as to warrant higher disability 
ratings under Diagnostic Code 5293.  There is no medical 
evidence of severe or pronounced disc disease.  There was no 
evidence of demonstrable muscle spasm or absent ankle jerk 
upon VA examination in February 1997.  The February 1997 VA 
examination report indicates deep tendon reflexes of the 
ankles was 1+ and symmetrical.  The examination report 
further reveals that there was no objective evidence of 
postural abnormalities or fixed deformities.  Musculature of 
the back was normal.  There is no evidence of sciatic 
neuropathy or neurological deficits.  The VA examiner who 
performed the February 1997 VA examination report indicated 
that there were no objective neurological findings.  There is 
no symptomatology which the veteran has reported which is 
consistent with severe or pronounced symptomatology as 
described in Diagnostic Code 5293.  

In short, the preponderance of evidence is against the 
assignment of a disability evaluation in excess of 10 percent 
under Diagnostic Code 5293.  

ii.  Potential application of other diagnostic codes

As discussed in detail above, the Board believes that the 
veteran's service-connected low back disability is most 
appropriately rated under Diagnostic Code 5293 based on his 
medical history, the current diagnosis and the identified 
symptomatology.  However, the Board has explored the 
possibility of rating the veteran's disability under a 
different diagnostic code. 

The veteran's degenerative disc disease of the lumbar spine 
may also be rated under Diagnostic Code 5292 [limitation of 
motion of the lumbar spine].  Under Diagnostic Code 5292, a 
10 percent disability rating is assigned for slight 
limitation of motion of the lumbar spine; a 20 percent 
evaluation is assigned for moderate limitation of motion; and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

The Board finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 10 percent under Diagnostic Code 5292.  There is no 
evidence of  moderate or severe limitation of motion of the 
lumbar spine.  Indeed, as noted above, upon the most recent 
VA examination in February 1997, there was forward flexion to 
60 degrees, backward extension to 20 degrees, left lateral 
flexion to 30 degrees, and right lateral flexion to 20 
degrees.  Significantly, the VA examiner described this 
limitation of motion as mild.    

iii. DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 10 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is no evidence of atrophy, generalized muscle weakness, 
wasting, or deformity.  The February 1997 VA examination 
report indicates that the musculature of the back was normal 
and there were no postural abnormalities.  The records show 
that the veteran had complaints of back pain.  However, the 
February 1997 VA examination report indicates that there was 
no objective evidence of pain on motion.  Sensory examination 
was normal.  There is no evidence of additional loss of 
motion, weakness, incoordination, fatigability and the like 
of such severity that an additional disability may be 
assigned under 38 C.F.R. §§ 4.40 and 4.45. 
Based on the above evidence, the Board finds that the 
veteran's lumbar spine disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  

iv.  Esteban considerations

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban and Bierman, supra. 

After reviewing the record, the Board finds that a separate 
disability rating is not warranted under the diagnostic codes 
pertinent to neurological disorders, such as Diagnostic Code 
8520, paralysis of the sciatic nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (1999).  The medical evidence 
of record does not establish additional neurological 
deficiency of the lower extremities due to the lumbar spine 
disability.  Indeed, the February 1997 VA neurological 
examination report indicates that the examiner did not find 
any objective neurological findings.    

The Board finds that the veteran does not have additional 
neurological deficiency, which is distinct from his lumbar 
spine symptomatology, so as to warrant a separate disability 
rating under a diagnostic code pertinent to neurological 
disorders.  See Esteban and Bierman, supra.  Thus, a separate 
disability rating is not warranted.   

The Board has also considered whether an additional, separate 
disability rating is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, which pertains to limitation of motion 
[as opposed to the matter of changing the operative 
diagnostic code from Diagnostic Code 5293 to 5292, which was 
discussed above].  However, a precedent opinion of the 
General Counsel of the Secretary of VA, VAOPGCPREC 36-97 
(December 12, 1997), held that Diagnostic Code 5293 involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, evaluation of 
limitation of motion under Diagnostic Code 5292 in addition 
to evaluation under Diagnostic Code 5293 would clearly 
constitute pyramiding, compensating the veteran for identical 
manifestations under different diagnoses.  38 C.F.R. § 4.14. 

v. Fenderson Considerations

There is no evidence of record that the veteran's service-
connected lumbar spine disability was more severe at any time 
since June 1, 1996, which was the day after the veteran 
separated from service.  Accordingly, a higher staged rating 
under Fenderson is not warranted.

vi. Conclusion

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for the veteran's service-connected 
degenerative disc disease of the lumbar spine under 
Diagnostic Code 5293.


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for a 
left elbow disability is denied. 

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine is denied.


REMAND

As noted in the Introduction, in a December 1996 rating 
decision the RO granted service connection for degenerative 
disc disease at C5-6 and C6-7 and status post partial medial 
meniscectomy of the right knee.  10 percent evaluations were 
assigned for each of these disabilities.  Service connection 
for hearing loss was denied.  The veteran was notified of 
these determinations in January 1997.  In a March 1997 
statement, the veteran expressed disagreement with the 
disability evaluations assigned to the cervical spine 
disorder and the right knee disability.  He also expressed 
disagreement with the denial of service connection for 
hearing loss.  
The RO has not issued a Statement of the Case [SOC] as to 
these three issues.

These three issues, entitlement to increased evaluations for 
the cervical spine and right knee disabilities and 
entitlement to service connection for hearing loss, have been 
placed in appellate status by the veteran's filing a Notice 
of Disagreement [NOD].  Thus, the claim must be remanded to 
the RO for the preparation of a Statement of the Case.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C. § 7105, a NOD initiates appellate review in the VA 
administrative adjudication process; the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued by VA].

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances in which a NOD is filed but a SOC has 
not been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  Therefore, 
under Court's jurisprudence, the Board is obligated to remand 
these issues.  See Godfrey, supra; see also Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of entitlement 
to disability evaluations in excess of 10 
percent for degenerative disc disease at 
C5-6 and C6-7 and status post a partial 
medial meniscectomy of the right knee, 
and entitlement to service connection for 
hearing loss.  The veteran should be 
provided with copies of the Statement of 
the Case and advised of the time period 
in which to perfect his appeal. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals


 

